UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:December1, 2010 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 1-9482 64-0740905 (State of or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. No.) One Fashion Way Baldwyn, Mississippi (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On December1, 2010, Hancock Fabrics, Inc. issued a press release announcing fiscal 2010 third quarter results for the period ended October30, 2010.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K and shall not be deemed to be “filed ” for any purpose. Item 9.01 Financial Statements and Exhibits (d)Exhibits Item No. Exhibit Index Press release issued by Hancock Fabrics, Inc. dated December1, 2010, announcing the Company’s financial results for the third quarter of 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANCOCK FABRICS, INC. By /s/ Robert W. Driskel1 Robert W. Driskell Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date:December1, 2010
